EXHIBIT 13.2 Section 906 Certification by Principal Financial Officer In connection with the Annual Report of Elbit Imaging Ltd. (the “Company”) on Form 20-F for the year ended December 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Doron Moshe, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that, to the best of my knowledge: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November 27, 2013 /s/ Doron Moshe Doron Moshe Chief Financial Officer
